Citation Nr: 1103510	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  08-23 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cataracts. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1974 to January 
1997.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Waco, Texas.  

In October 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge; a transcript of 
that hearing is of record.

In a March 2003 RO decision, the Veteran was denied service 
connection for myopia with astigmatism.  The Board notes that 
where a prior claim for service connection has been denied, and a 
current claim contains a different diagnosis (even one producing 
the same symptoms in the same anatomic system), a new decision on 
the merits is required.  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) 
(to the effect that a claim for one diagnosed disease or injury 
cannot be prejudiced by a prior claim for a different diagnosed 
disease or injury; and the two claims must be considered 
independently). In view of Boggs, the Board will consider the 
Veteran's claim for service connection for cataracts on a de novo 
basis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

In this case, the Veteran claims he has cataracts due to active 
military service.  Service treatment records include complaints 
of occasional loss of vision.  In a February 1985 treatment 
record, the Veteran complained of getting hit in the left eye by 
an elbow while playing basketball.  In a June 1996 medical 
history report, the Veteran reported he was in a car accident and 
hit his head on the steering wheel.  

In an April 1998 VA progress note, the Veteran indicated that he 
was shot in the left eye with a BB gun about 35 years earlier, 
and that his left eye was also hit with a baseball bat about 10 
years earlier.  A December 2007 VA progress note contains a 
diagnosis of cataracts in each eye.  

During his October 2010 Board hearing, the Veteran claimed his 
cataracts are due to working in front of old computers during his 
time in the military.  The Veteran also stated that while he had 
an eye injury prior to service, he also had an injury during 
service, which may also have contributed to his cataracts.  

In this case, as the medical evidence shows a diagnosis of 
cataracts, and at least two in-service eye injuries, a medical 
examination is necessary. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  Therefore, the Veteran should be afforded a VA eye 
examination to determine the nature and etiology of any cataract 
disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA eye 
examination to determine the etiology of 
any current cataracts.  All indicated tests 
and studies are to be performed.  In 
conjunction with the examination, the 
claims folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.

After review of the record and examination 
of the Veteran, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current cataracts 
were incurred as a result of active 
service.  The examiner should also 
specifically address the pre- and post-
service injuries to the Veteran's eyes.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  After completion of the above 
development, the issue on appeal should be 
readjudicated.  All applicable laws and 
regulations should be considered.  If the 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


